NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
FURMINATOR, INC. (FORMERLY KNOWN AS FM
ACQUISITION CORP.),
Plaintiff-Appellee, '
\ v.
KIM LAUBE & CO., INC.,
Defendant-Appellant.
2011-1197
Appeal from the United States District Court for the
Eastern District of Missouri in case n0. 08-.CV-0367,
Judge E. Richard Webber.
ON MOTION
Before PRosT, MAYER, and MooRE, Circuic Ju,dges.
MooRE, Circuit Judge.
0 R D E R
Kim Laube & C0., Inc. submits a moti0n, which we
treat as a petition for a writ of mandamus within the
context of this appea1, to stay a trial on damages in the

FURMINATOR V. KIM LAUBE 2
United States District Court for the Eastern District of
Missouri pending disposition of this appeal.
Kim Laube & Co., Inc. filed this appeal seeking re-
view of the district court’s summary judgment of in-
fringement against it and the sanctions imposed on Kim
Laube & Co., Inc. striking testimony and evidence. After
entering an order disposing of infringement, validity, and
other issues, the district court entered a subsequent order
to schedule a hearing on damages and injunctive relief.
The district court denied Kim Laube & Co., Inc.’s motion
to stay the hearing pending appeal.
In its motion to this court, Kim Laube & Co., Inc. asks
us to vacate the district court’s order setting a hearing on
damages, arguing that its notice of appea1idivested the
district court of jurisdiction. We note that 28 U.S.C.
§ 1292(c)(2) gives this court jurisdiction to consider inter-
locutory appeals from judgments in civil actions for patent
infringement "which would otherwise be appealable" and
are “final except for an accounting." But § 1292(c)(2) does
not divest the district court of jurisdiction to proceed with
a damages tria1. As we explained in In. re C'almar, 854
F.2d 4e1, 464 (F@d. cia 19s3);
Hence it is clear that the purpose of the legisla-
tion, § 1292(c)(2), allowing interlocutory appeals
in patent cases was to permit a stay of a damages
trial. Thus there is no conflict between
§ 1292(c)(2) and [Fed. R. Civ. P.] 62(a)’s grant of
the discretion to stay or to proceed with the dam-
ages trial during the appeal. Indeed, in recogni-
tion of the district court’s discretion, this court has
repeatedly denied, in unpublished opinions, mo-
tions to stay damages trials during appeals in
patent cases. [E1nphasis in origina1.]

3
FURMINATOR V. KIM LAUBE
Here, we do not find an abuse of discretion by the dis-
trict court in the circumstances of this case.
Accordingly,
IT ls 0RDERED THAT:
The petition for a writ of mandamus is denied.
MAR 04 2011
Date
ocr Alan H. Norman, Esq.
Kent A. Rowald, Esq.
s23
FoR THE CoURT
/s/ J an Horbaly
J an Horbaly _
Clerk
- FlLED
u.s. count oF APPEALs Fa¢
rn-le FEnEnn mount
MAR 04 2011
JANHORBALY
0LEH£
0